DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered. Claims 1-9, 18, 20, 26, 33-36, 39 and 40 are pending. 
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	Claims 1-9, 18, 20, 26, 33-36, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al. (US 2018/0304018 A1) in view of Weatherford et al. (US Patent No. 5,527,294).
Regarding claim 1, Blondino discloses an assistive device for training or aiding users in a proper mixing of pharmaceutical components (Par. 215), comprising:
	a housing (Par. 80, Fig. 25) including a slot (e.g. medicament cavity 1141 – Par. 123) adapted to receive a barrel of a syringe that contains pharmaceutical components, the slot adapted to retain the barrel of the syringe in the slot (as shown in Fig. 25);
	a microcontroller disposed in the housing (Par. 152); and
	a motion/orientation detection device disposed in the housing and electrically connected to the microcontroller whereby the microcontroller is configured to detect a motion and/or orientation of the housing to train or aid users in the proper mixing of pharmaceutical components (Par. 215, 161 – device is useful for training or aiding in medicament delivery, such as by providing feedback regarding proper mixing).
	To the extent that Blondino does not explicitly disclose the slot is a syringe clamping slot having a syringe retaining clip, Weatherford discloses a syringe housing comprising a syringe clamping slot (sheath 32) having a syringe retaining clip (tab member 48 engages strip member 40 with forward berm 42 and rear berm 44) for retaining the syringe, for example, in an open or closed position (see Weatherford Fig’s. 1 and 2; column 4, lines 15-27). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Blondino by incorporating Weatherford’s safety retaining clip into the syringe slot. Such a modification of Blondino would involve combining prior art elements 

Regarding claims 2-9, 18, 20, 26, 33-36, 39 and 40, Blondino further discloses the housing defines a longitudinal axis (see e.g. Fig. 25) (as per claim 2),
the housing defines a major longitudinal axis (Fig. 25) (as per claim 3),
the slot is adapted to receive a syringe having a major longitudinal axis, and further to align the longitudinal axis of the housing along the longitudinal axis of the syringe (Par. 81) (as per claim 4),
	a user notification device (e.g. audible output device 1930 – Par. 158) (as per claim 5),
	the microcontroller is configured to detect whether the motion or orientation of the housing being shaken during one of a pharmaceutical administration or a training event is sufficient with respect to predetermined thresholds including orientation of the housing (Par. 161) (as per claim 6),
	the microcontroller is configured to detect in a shaking event whether the motion of the housing being shaken during one of a pharmaceutical administration or a training event is sufficient with respect to one or more predetermined thresholds including magnitude of force or duration of the force (Par. 163) (as per claim 7),
a power source disposed in the housing (Par. 157) (as per claim 8),
the microcontroller is connected to the power source for powering the microcontroller (Par. 157) (as per claim 9),
	the housing comprises an opening through which at least a portion of the syringe can extend (Par. 81) (as per claim 18),

	the housing is adapted to fit around only a portion of the barrel of the syringe (Fig. 3) (as per claim 26),
	the motion/orientation detection device is an accelerometer (Par. 161) (as per claim 33),
the pharmaceutical components comprise at least two phases (Par. 211) (as per claim 34),
the phases being solid and liquid (Par. 211) (as per claim 35), 
and the phases being both liquid (Par. 64) (as per claim 36),
the housing comprises a portion adapted to engage a syringe back stop of the syringe (proximal flange 1230) (as per claim 39), and
	the syringe includes a plunger that is manually depressible by a user (Par. 92) (as per claim 40). 

Response to Arguments
6.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715